Me. Justice Aldeey
delivered the opinion of the court.
The appellant included appeals from two decisions of the lower court in a single notice of appeal and affixed to the said notice an internal revenue stamp of five dollars.
Based on this fact the appellee moves for the dismissal of the appeals for the reason that two internal revenue stamps for five dollars each should have been affixed to the notice because it embraced two appeals.
Subsection D of section 2 of Act No. 17 of 1915, regulating the collection of fees and costs in civil eases in the district and municipal courts, provides as follows: “For each notice of appeal from a district to the Supreme Court, $5.”
*688As the language of a law should generally he given its most usual and ordinary meaning, and as the act requires the payment of five dollars for each notice of appeal, we are of the opinion that the appellant complied with that statute notwithstanding the fact that the notice covered two appeals, for, according to the letter' of the law, it is only necessary to pay five dollars for each notice of appeal and not rive dollars for each appeal referred to in the same notice.
The dismissal of one of the appeals is' also moved for on the ground that it is frivolous.
The appellant was allowed to intervene in the proceeding for the settlement of the estate of Angel Franceschi G-regori because she had pending an action for acknowledgment as the natural daughter of Franceschi. That action was dismissed at her instance without being considered on its merits, hut she had brought another action of a similar nature when the lower court sustained a motion of the testamentary heirs for the cessation of that intervention. The appeal which is now alleged to be frivolous was taken from that ruling.
It does not clearly appear from the facts that the appeal is frivolous and for that reason we prefer to leave that question for consideration with the merits of the appeal.
The motion for dismissal is

Ovar ruled.

Justices Wolf, del Toro and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this ease.